Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 of Y. Takubo et al., US 17/161,032 (Jan. 28,2021) are pending and under examination.  Claims 1-8 are rejected.  

Support for Amendments

Per below, the amendments to claims 1, 3, and 6 are new matter pursuant to § 112(a).  However the amendment to claim 2 is supported by the application as filed.  Claim 2 is amended to recite:

wherein a content of a compound represented by the following general formula (3) is more than 0.05 mol% and not more than 0.1 mol %

The specification discloses the following:

Specifically, the content of the compound represented by the general formula (3) is preferably not more than 0.1 mol%, more preferably not more than 0.08 mol%, and particularly preferably not more than 0.05 mol%.

Specification at page 32, [0059].  The disclosure of a preferred amount of compound (3) of “not more than 0.1 mol%” in combination with “and particularly preferably not more than 0.05 mol%” supports the claim 2 range of “more than 0.05 mol% and not more than 0.1 mol %” pursuant to § 112.  MPEP § 2163.05(B)(III).  


Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II); See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967); Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  The failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  MPEP § 2163.05.   

35 U.S.C. 112(a) Rejection of Claims 1-8

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the instant specification as filed does not support the claim 1 amendment of:

A silyl phosphine compound represented by the following general formula (1), wherein a content of a compound represented by the following general formula (2) is from 0.15 mol % to 0.3 mol %

The newly amended claim 1 range of “from 0.15 mol % to 0.3 mol %” is not supported by the application as filed because this limitation is not literally or inherently described in the application as filed.  MPEP § 2163.05(B)(III).  

Applicant states in the Reply that this amendment is supported by Table 2 ([0076]) of the present application.  Table 2 indicates that the compound represented by general formula (2) is present in Examples 1 and 2 the respective amounts of 0.15 mol%  and 0.20 mol%.  Specification Examples 1 and 2 are directed to the synthesis of tris(trimethylsilyl)phosphine as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The specification discloses that the following mol% purity amounts were present in the tris(trimethylsilyl)phosphine products of Examples 1 and 2. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



The specification provides the following mol % range for the compound of general formula (2).

Specifically, the content of the compound represented by the general formula (2) in the silyl phosphine compound of the present invention is not more than 0.5 mol%, and is preferably not more than 0.3 mol%.

Specification at page 31, [0057] (emphasis added).  

The Example 1 amount of formula (2) (i.e., 0.15 mol%) in combination with the above-underlined specification disclosure of “is preferably not more than 0.3 mol%”, does not provide written description support for the full scope of the claim 1 as amended.  This is because the specification’s Example 1 (Table 2) disclosure of the following composition species:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

does not support the broad claim scope of:

A silyl phosphine compound represented by the following general formula (1), wherein a content of a compound represented by the following general formula (2) is from 0.15 mol % to 0.3 mol %

because Example 1 is directed to only one species (i.e., tris(trimethylsilyl)phosphine) within the broad claim 1 Markush genus of “silyl phosphine compound represented by the following general formula (1)”.  MPEP § 2163.05(B)(III) (citing In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).1  

35 U.S.C. 112(a) Rejection of Claim 3

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the instant specification as filed does not support the claim 3 amendment of:

The silyl phosphine compound according to claim 1, wherein a content of
a compound represented by the following general formula (4) is 0.08 mol % to 0.5 mol %

The newly amended claim 3 range of “0.08 mol % to 0.5 mol %” is not supported by the application as filed because this limitation is not literally or inherently described in the application as filed.  MPEP § 2163.05(B)(III).  The claim 3 limitation of 0.08% is extracted into claim 3 from specification Example 1 (Table 2) for the species of tris(trimethylsilyl)phosphine.  The specification further discloses that:

In the silyl phosphine compound of the present invention, the content of the silyl ether compound represented by the general formula (4) is preferably not more than 0.50 mol%, more preferably not more than 0.30 mol%, and still more preferably not more than 0.15 mol%.

Specification at page 33, [0060].  The Example 1 amount of formula (4) (i.e., 0.08 mol%) in combination with the above specification disclosure of “is preferably not more than 0.5 mol%”, does not provide written description support for the full scope of the claim 3 as amended for the same reasons discussed above for claim 1.  


35 U.S.C. 112(a) Rejection of Claim 6

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description one the grounds that the instant specification as filed does not support the claim 6 amendment of:

The silyl phosphine compound according to claim 1, wherein a content of a compound represented by the following general formula (7) is from 0.10 mol % to 0.2 mol %

The newly amended claim 6 range of “0.10 mol % to 0.2 mol %” is not supported by the application as filed because this limitation is not literally or inherently described in the application as filed.  MPEP § 2163.05(B)(III).  The claim 6 limitation of 0.10% is extracted into claim 6 from specification Example 1 (Table 2) for the species of tris(trimethylsilyl)phosphine.  The specification further discloses that:

In the silyl phosphine compound of the present invention, the content of the compound represented by the general formula (7) is preferably not more than 1.0 mol%, more preferably not more than 0.5 mol%, and particularly preferably not more than 0.2 mol%.

Specification at page 35, [0063].  The Example 1 amount of formula (7) (i.e., 0.10 mol%) in combination with the above specification disclosure of “is preferably not more than 0.2 mol%”, does not provide written description support for the full scope of the claim 6 as amended for the same reasons discussed above for claim 1.  

Withdrawal Claim Rejections - 35 USC § 101

Rejection of claim 8 under 35 U.S.C. 101 as directed to non-statutory subject matter because it is drafted in improper form to both a composition of matter and a method is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by F. Askham et al., 107 Journal of the American Chemical Society, 7423-7431 (1985) (“Askham”) is withdrawn in view of Applicant’s amendment.  Askham does not teach or motivate one of ordinary skill to seek the claimed silyl phosphines of formula (1) comprising the secondary components of formulae (2)-(4) for the same reasons discussed below in the section entitled “Subject Matter Free of the Art of Record”.  

Rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by D. Niecke et al., Synthesis, 330 (1986) (“Niecke”) is withdrawn in view of Applicant’s amendment for the same reasons discussed above for Askham.  

Rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by M. Healy et al., 131 Mat. Res. Soc. Symp. Proc., 83-87 (1989) (“Healy”) is withdrawn in view of Applicant’s amendment for the same reasons discussed above for Askham.  

Withdrawal Non-Statutory Double Patenting Rejections

Withdrawal Nonstatutory Double Patenting Rejection over Y. Takubo et al., US 10,934,316 (2021)

Rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 7 of Takubo et al., US 10,934,316 (2021) (“the ‘316 patent”) is withdrawn for the reasons given in Applicant’s reply.  As Applicant correctly notes, the present application is a divisional application from US Serial No. 16/332,176 (now issued as US Patent No. 10,934,316) as a result of the restriction requirement issued on August 9, 2019. Claims 1-8 of the present application correspond to claims 11-18 (non-elected Group II) in the restriction requirement issued on August 9, 2019.  

Withdrawal Provisional Nonstatutory Double Patenting Rejection over Y. Takubo et al., US 16/979,340 (2019)

Provisional rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claims 1 or 8 of Y. Takubo et al., US 16/979,340 (2019) (the “the ‘340 Application”), published as US 2021/0002548 is withdrawn in view of Applicant’s amendment.  The claims of the ‘340 Application do not motivate one of ordinary skill to seek the claimed silyl phosphines of formula (1) comprising the secondary components of formulae (2)-(4) for the same reasons discussed above.  

Subject Matter Free of the Art of Record

Claims 1-8 are free of the art of record.  The closest prior art of record is Y. Shin et al., US 2017/0226138 (2017) (“Shin”).2  Shin teaches a method for preparing a tris(trialkylsilyl)phosphine in high yield and high purity by reacting a trialkylsilyl triflate, tertiary amine, and phosphine in a halogenated hydrocarbon solvent.  Shin at page 1, [0006]-[0010].  Shin teaches the following example reaction in Example 1.  Shin at page 3, [0052]-[0057].  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Shin differs in that this references does not teach or suggest the claimed ranges of secondary components (i.e., compounds of formulae (2)-(4), impurities/byproducts).  
It is further noted that the instant specification teaches rigorous exclusion of moisture to control/suppress impurity formation.  Specification at page 16, [0029]; Id. at page 21, [0038]; Id. at page 29, [0055]; Id. at page 30, [0056]; see also Examples 1 and 2 (discussed above) teaching removing water from hydrocarbon solvents to ppm levels.  The art of record does not teach any relationship between formation of the instantly claimed secondary components of formulae (2)-(4) and water.  Shin’s method of preparing tris(trialkylsilyl)phosphines differs from the disclosed methods in the nature of solvents used and the control of water to very low (ppm levels).  In sum, the claimed secondary components of formulae (2)-(4), in the ranges claimed, are not predictable based on Shin or Shin in combination with secondary art.  MPEP § 2143.  Shin does not motivate one of ordinary skill to seek the claimed silyl phosphines of formula (1) comprising the secondary components of formulae (2)-(4) because neither Shin nor the art of record provide any guidance respecting the existence or predictability of these secondary components in the amounts claimed.   MPEP § 2143.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It noted that the Example 1 amount of formula (2) (i.e., 0.15 mol%) in combination with the above-underlined specification disclosure of “is preferably not more than 0.3 mol%”, would support a claim to “tris(trimethylsilyl)phosphine . . . wherein a content of a compound represented by the following general formula (2) is from 0.15 mol % to 0.3 mol %”.  
        
        2 Uhlig teaches the same reaction but with diethylether as the solvent.  Uhlig is considered cumulative of Shin. See W. Ulig et al., 576 Z. anorg. allg. Chem., 281-283 (1989) (with Google Translate English-language translation).